Citation Nr: 1821622	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a compensable evaluation for a fractured left wrist with mild arthritis prior to March 8, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for a fractured left wrist with mild arthritis on or after March 8, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.

In an April 2010 rating decision, the RO granted service connection for carpal tunnel syndrome as secondary to the service-connected wrist fracture disabilities, assigning separate compensable evaluations for each wrist, and denied an increased evaluation for the right wrist arthritis.  The Veteran expressed disagreement only with the portion of the decision as to the right wrist arthritis; however, he did not perfect an appeal as to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In addition, the RO increased the evaluation for the left wrist arthritis to 10 percent, effective from March 8, 2010, in an October 2011 rating decision.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case for further development in March 2014 and November 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to March 8, 2010, the Veteran's fractured left wrist with mild arthritis was productive of pain and weakness in the presence of healed injury, but not ankylosis.

2.  Since March 8, 2010, the Veteran's fractured left wrist with mild arthritis has not been productive of ankylosis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, prior to March 8, 2010, the criteria for a 10 percent evaluation, but no higher, for the fractured left wrist with mild arthritis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5215 (2017).

2.  Since March 8, 2010, the criteria for an evaluation in excess of 10 percent for the fractured left wrist with mild arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining outstanding treatment records.  In response to the Board's March 2014 remand, the agency of original jurisdiction (AOJ) sent a letter to the Veteran the following month to identify and provide authorization forms for any non-VA health care providers based on his reports of such treatment in VA treatment records and at the Board hearing.  The Veteran did not submit any additional treatment records or a completed release so that the AOJ could make an attempt to obtain them.  38 C.F.R. § 3.159(c)(1).  The AOJ also obtained outstanding and updated VA treatment records.

The Board also finds that VA's duty to assist has been met as to obtaining a VA examination or medical opinion.  The Board initially requested a new VA examination based on the Veteran's report that his disability had increased in severity since the most recent VA examination and then requested an additional VA examination to provide the necessary joint testing required under Correia v. McDonald, 28 Vet. App. 158 (2016) subsequently issued by the Court.

The Veteran was provided adequate VA examinations in May 2014 and April 2017 (with clarifying opinions provided in September 2014, June 2017, and August 2017), which, taken together, fully address the rating criteria that are relevant to rating the disability in this case.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left wrist arthritis since he was last examined.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, the now-assigned uniform evaluation, but no higher, is warranted based on the evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to higher evaluations for his service-connected fractured left wrist with mild arthritis.  He is currently assigned a noncompensable evaluation prior to March 8, 2010, and a 10 percent evaluation thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The record shows that he is right-handed, and as such, his left hand is nondominant for rating purposes.  See, e.g., March 2010 and April 2017 VA examination reports; 38 C.F.R. § 4.69.

The Veteran has reported left wrist problems throughout the appeal period.  He has indicated that, because of problems such as pain, weakness, and limitation of motion in his wrist, he has difficulty with activities such as working on cars, being intimate with his spouse, and playing with his children and dog (activities such as throwing a ball), and that the pain affects his sleep.  See, e.g., August 2009, August 2011, and April 2017 VA examination reports; January 2014 Bd. Hrg. Tr.

Under Diagnostic Code 5215, a 10 percent evaluation is warranted for limitation of motion of the wrist (dominant and nondominant) with dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.

Under Diagnostic Code 5214, higher evaluations are warranted for the dominant and nondominant wrist with favorable ankylosis in 20 to 30 degrees of dorsiflexion (30 percent and 20 percent, respectively); any other position, except favorable ankylosis (40 percent and 30 percent); and unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation (50 percent and 40 percent).  Extremely unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125.

For VA compensation purposes, the normal range of motion of the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 10 percent evaluation is warranted for the fractured left wrist with mild arthritis prior to March 8, 2010, but an evaluation in excess of 10 percent is not otherwise warranted.

Prior to March 8, 2010, the Veteran has been shown to have symptoms related to the left wrist arthritis disability that have remained essentially consistent with those upon which the 10 percent evaluation was awarded in the October 2011 rating decision. See also RO discussion in corresponding October 2011 supplemental statement of the case (granting increase based on findings in March 2010 VA examination report).  The March 2010 VA examination report shows that range of motion testing was normal in dorsiflexion, palmar flexion, radial deviation, and ulnar deviation, with painful motion, weakness, tenderness, and guarding of movement.  The examiner indicated that there was no decrease in range of motion after repetitive use, but there was pain and weakness.  The earlier August 2009 VA examination report shows the same range of motion results, without functional loss or a change in the range of motion after repetitive use; however, the Veteran also reported that his wrist swelled and ached off and on at that time and that he had weakness by the end of the day working in construction.  The VA treatment records also show that the Veteran reported this symptomatology during the course of treatment. See VA treatment records from July 2009 (Veteran reported wrist pain and intermittent joint swelling; treatment provider noted that given x-rays, most likely that he has osteoarthritis that flares intermittently) and September 2009 (wrist pain and intermittent swelling continued).

Although the Veteran did not have pain in the wrist during the August 2009 VA examination, he has provided competent and credible reports of pain and weakness in the presence of a healed injury.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see also Pettiti v. McDonald, 27 Vet. App. 415, 424-25 (2015) (holding that the "trigger" for a minimum disability evaluation under § 4.59 is an actually painful, unstable, or malaligned joint).  Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 10 percent evaluation for the fractured left wrist with mild arthritis prior to March 8, 2010.

The 10 percent evaluation now assigned throughout the appeal period is the highest evaluation under Diagnostic Code 5215.  Nevertheless, the Board has also considered other potentially applicable diagnostic codes for the wrist.  Regarding Diagnostic Code 5003 for degenerative arthritis, the Board notes that the currently assigned evaluation under Diagnostic Code 5215 contemplates the Veteran's painful and limited motion with arthritis.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding and is accordingly not warranted.

The Veteran has also not been shown to have ankylosis to warrant a higher evaluation under Diagnostic Code 5214.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the range of motion findings provided in the August 2009, March 2010, August 2011, May 2014, and April 2017 VA examination reports, the Veteran's left wrist is not fixated or immobile.  The Board does acknowledge the Veteran's testimony that his wrist locks up anywhere from five minutes to hours, as much as once a day to as little as once a week, depending on the activity he is trying to do.  See Bd. Hrg. Tr. at 16-18.  Nevertheless, the Board finds that these reported locking incidents are not the functional equivalent of ankylosis.  Indeed, the March 2010, August 2011, May 2014, and April 2017 VA examiners specifically noted that there was no ankylosis, and he was able to move his wrist in dorsiflexion, palmar flexion, ulnar deviation, and radial deviation, with the same range of motion results on repetitive use during each examination.  The Veteran also testified that he tried to live a normal life, he was not going to not live because of wrist pain, and that he pushes through it, indicating that he has the ability to have routine functional use with movement of his wrist.  See Bd. Hrg. Tr. at 16-18.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran has not been shown to have an actual compensable level of limitation of motion; however, the evaluation under Diagnostic Code 5215 originally assigned by the RO and now effective throughout the appeal period by the grant of the higher evaluation in this decision, contemplates the Veteran's functional loss due to pain and weakness in this case, including his reported limited physical activities due to pain and reduced range of motion, as outlined above.  The Veteran's symptoms are supported by pathology consistent with the assigned evaluation, and no higher.  His complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of that already assigned.  In fact, the August 2009 VA examiner indicated that the Veteran did not have functional loss or a change in the range of motion after repetitive use.  The March 2010 VA examiner indicated that the Veteran had pain and weakness, but no decrease in the range of motion after repetitive use.  The August 2011 VA examiner also noted that range of motion was limited by pain, but no other functional loss, and that there was no additional limitation of motion after repetitive motion.  The May 2014 VA examiner further indicated that the Veteran had pain on movement, excess fatigability, and less movement than normal on repetitive use, but no change in the range of motion.  In addition, the April 2017 VA examiner noted that the Veteran did have less movement than normal and weakened movement (with wrist flexion noted to be 4/5 on muscle strength testing), but that there was no change in the range of motion on repetitive use.  See also June 2017 and August 2017 VA clarifying opinions.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 10 percent evaluation for the fractured left wrist with mild arthritis prior to March 8, 2010.  The Board also finds that the weight of the evidence is against an evaluation in excess of 10 percent at any time during the appeal period.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left wrist disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, his reports of pain, limitation of motion, and weakness after prolonged use constitute symptomatology and impairment contemplated in the rating criteria for the wrist when viewed in conjunction with the associated regulations preceding the rating schedule for the musculoskeletal system.  See Pettiti, 27 Vet. App. at 424.  The Veteran's reports of having difficulty sleeping and performing certain physical activities because of pain are also not exceptional or unusual for a claimant suffering from joint problems.  The Board further notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

The Board has considered the Veteran's reports that he is depressed because of his physical limitations; however, he is separately service-connected for major depressive disorder secondary to his bilateral wrist disabilities.  See, e.g., February 2013 VA mental health examination report (also noting that insomnia/hypersomnia, loss of energy, and loss of interest and pleasure are symptoms attributable to the mental health disorder); June 2013 rating decision.

The Board has also considered the Veteran's other symptoms around his wrists and hands, including his reported tingling and pricking of the skin, numbness, and decreased grip strength.  However, he is separately service-connected for left wrist carpal tunnel syndrome as secondary to the left wrist disability, as discussed above, based on the findings in the March 2010 VA examination report; that evaluation currently reflects that the Veteran has sensory involvement from that disability.  See April 2010 rating decision (evaluating left wrist carpal tunnel under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for mild incomplete paralysis of the median nerve).  

The record does raise the question of whether the decreased grip strength as reported by the Veteran and revealed on VA examinations is a direct symptom of his left wrist arthritis disability or a symptom of his carpal tunnel syndrome not currently on appeal.  The Veteran has been shown to have carpal tunnel syndrome with bilateral median neuropathy across the wrist.  See, e.g., October 2009 and January 2013 EMG reports; February 2013 VA treatment record.  The March 2010 VA examiner determined that the carpal tunnel syndrome was secondary to the left wrist arthritis disability because the fracture of the wrist compressed the median nerve, causing the carpal tunnel syndrome.  In the earlier examination findings, it was noted that the Veteran had decreased grip strength with the median nerve as the specific major nerve most likely involved.

In a September 2014 clarifying opinion, the May 2014 VA examiner provided excerpts from medical literature to explain that carpal tunnel syndrome is the compression of the median nerve at the wrist and that weakness of median-innervated muscles occurs in advanced cases of compression.  The examiner then determined that there was not sufficient medical information to establish a nexus between the Veteran's current carpal tunnel syndrome and his left wrist arthritis disability.  In a December 2016 clarifying opinion, the same examiner determined that the limited grasping of the hand was multicausal and due to both the carpal tunnel syndrome and the arthritis.  The April 2017 VA examiner found that the Veteran's mild reduction in grip strength was most likely due to carpal tunnel syndrome, but then provided another opinion in August 2017 that indicated that the reduced grip strength was due to the left wrist arthritis disability.

The Board finds that the determination of the March 2010 VA examiner to be the most probative evidence on this question, as this opinion considered both the subjective and objective findings, including the history of the development of the disorder, and provided an opinion as a medical professional with knowledge, training, and expertise.  The opinions of the 2017 VA examiner are inconsistent with each other.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's reduced grip strength is a direct symptom of his left wrist arthritis disability.  Rather, that symptomatology is related to the secondary disability of carpal tunnel syndrome for which the Veteran may file a claim for increase, as it is not currently an issue on appeal before the Board.  

Moreover, the April 2010 rating decision granting service connection for carpal tunnel syndrome shows that the RO considered the reduced grip strength as a relevant consideration for evaluating that disability based on the content of that decision.  Thus, to consider the reduced grip strength in the evaluation for the left wrist arthritis would constitute pyramiding, as it was contemplated by the RO in assigning the separate evaluation for the carpal tunnel syndrome. 

Based on the foregoing, it cannot be said that the available schedular evaluations for the Veteran's service-connected left wrist arthritis disability are inadequate.  Accordingly, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left wrist arthritis disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra; Doucette v. Shulkin, 28 Vet. App. 366 (2017).






ORDER

Entitlement to a 10 percent evaluation, but no higher, for the fractured left wrist with mild arthritis prior to March 8, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the fractured left wrist with mild arthritis on or after March 8, 2010, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


